     Case 1:20-cv-01471-NONE-EPG Document 11 Filed 11/05/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHANNA FISHER and J.G., a minor, by              No. 1:20-cv-01471-NONE-EPG
      and through her guardian ad litem,
12    JOHANNA FISHER,
13                       Plaintiff,                     ORDER APPOINTING GUARDIAN AD
                                                        LITEM
14           v.
                                                        (ECF No. 10)
15    ARMY NATIONAL GUARD, et al.,
16                       Defendants.
17

18          The Court has read and considered the ex parte Notice of Lodging Application and Order

19   Appointing Guardian Ad Litem (ECF No. 4) and the Revised Notice of Lodging Application and

20   Order Appointing Guardian Ad Litem (ECF No. 10).

21          On October 15, 2020, Plaintiffs filed an ex parte Notice of Lodging Application and Order

22   Appointing Guardian Ad Litem. (ECF No. 4). Because the initial notice did not comply with

23   Local Rule 202(c), which requires the disclosure of a Plaintiff’s attorney’s interests and certain

24   other details, the Court ordered a revised notice or motion that did comply with the rule. (ECF

25   No. 9). Plaintiffs filed an ex parte Revised Notice of Lodging Application and Order Appointing

26   Guardian Ad Litem on November 4, 2020. (ECF No. 10).

27          Under Federal Rule of Civil Procedure 17(c)(2), “[a] minor or an incompetent person who

28   does not have a duly appointed representative may sue by a next friend or by a guardian ad
                                                        1
     Case 1:20-cv-01471-NONE-EPG Document 11 Filed 11/05/20 Page 2 of 3


 1   litem.” Fed.R.Civ.P. 17(c)(2).

 2          Local Rule 202 provides additional requirements:

 3          (a) Upon commencement of an action or upon initial appearance in defense of an
                action by or on behalf of a minor or incompetent person, the attorney
 4              representing the minor or incompetent person shall present (1) appropriate
 5              evidence of the appointment of a representative for the minor or incompetent
                person under state law or (2) a motion for the appointment of a guardian ad
 6              litem by the Court, or, (3) a showing satisfactory to the Court that no such
                appointment is necessary to ensure adequate representation of the minor or
 7              incompetent person.
 8          …
 9
            (c) Disclosure of Attorney's Interest. When the minor or incompetent is
10              represented by an attorney, it shall be disclosed to the Court by whom and the
                terms under which the attorney was employed; whether the attorney became
11              involved in the application at the instance of the party against whom the
                causes of action are asserted, directly or indirectly; whether the attorney
12              stands in any relationship to that party; and whether the attorney has received
                or expects to receive any compensation, from whom, and the amount.
13

14   E.D. Cal. L.R. 202.

15          The Ninth Circuit has stated, “Although the [district] court has broad discretion and need

16   not appoint a guardian ad litem if it determines the person is or can be otherwise adequately

17   protected, it is under a legal obligation to consider whether the person is adequately

18   protected.” United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cnty., State

19   of Wash., 795 F.2d 796, 805 (9th Cir.1986).

20          Fit parents are presumed to act in the best interests of their children. Troxel v. Granville,

21   530 U.S. 57, 66 (2000); Doe v. Heck, 327 F.3d 492, 521 (7th Cir. 2003). When a minor is

22   represented by a parent who is a party to the lawsuit and who has the same interests as the child

23   there is no inherent conflict of interest. Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001).

24          There is no conflict of interest as both parents and children are suing the governmental

25   entities for similar civil rights violations. (See ECF No. 1). This alignment of interests weighs in

26   favor of appointing Ms. Fisher. Neri v. Tennis Villas at Blackhawk Ass’n, Inc., 2013 U.S. Dist.

27   LEXIS 165221, at *3 (N.D. Cal. Nov. 19, 2013); Gonzalez v. Reno, 86 F. Supp. 2d 1167, 1185

28   (S.D. Fla. 2000).

                                                        2
     Case 1:20-cv-01471-NONE-EPG Document 11 Filed 11/05/20 Page 3 of 3


 1          The Court will follow the general presumption and allow the minors’ parent to represent

 2   their interests. Gonzalez v. Reno, 86 F. Supp. 2d 1167, 1185 (S.D. Fla. 2000); Anthem Life Ins.

 3   Co. v. Olguin, 2007 U.S. Dist. LEXIS 37669, at *6 (E.D. Cal. May 8, 2007); Sack v. N. E. Med.

 4   Servs., 2016 U.S. Dist. LEXIS 140042, at *2 (N.D. Cal. Oct. 7, 2016). This ruling, however, does

 5   not necessarily prevent the Court from revisiting the issue of contingency fees should the Court

 6   be presented with a motion for approval of a minor’s compromise.

 7          IT IS ORDERED that Johanna Fisher is hereby appointed as the guardian ad litem for

 8   minor J.G.

 9
     IT IS SO ORDERED.
10

11      Dated:     November 5, 2020                           /s/
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
